Citation Nr: 9908165	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-40 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1994.  

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a hearing loss, tingling in the right hand, groin pain and 
granted service connection for low back pain.  The RO 
assigned a noncompensable rating for low back pain.  

The veteran submitted a notice of disagreement with the RO's 
decision to deny service connection for the tingling in his 
right hand and the assignment of a noncompensable rating for 
low back strain.  He perfected his appeal by submitting a 
substantive appeal in October 1996.  

In October 1996 the RO granted a 10 percent rating for low 
back pain, effective from the day following the veteran's 
release from military service in September 1994.

The Board of Veterans' Appeals (Board) denied the claim for 
service connection for a right hand disability in January 
1997.  The veteran's claim for a rating in excess of 10 
percent for low back strain was remanded to the RO.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip op. at 9.  In other cases, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for increased based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
In this case, rather than provide a "staged rating" for 
discrete intervals during the period under appellate review, 
the RO elected to make the highest rating awarded retroactive 
to the earliest effective date assignable.  It is evident 
that the rating action by the RO contemplated all the 
relevant evidence of record.  Accordingly, although the RO 
characterized this issue as an "increased rating," the 
substantive adjudicative considerations set forth in 
Fenderson, supra, were satisfied by the RO's adjudicative 
process and the Board does not find that the claimant will be 
prejudiced by appellate review on the current record. 

During the pendency of his appeal the veteran moved to the 
State of Florida.  The veteran's claim for an increased 
rating for low back strain has been returned to the Board 
from the St. Petersburg, Florida RO as is reflected on the 
title page.  


FINDING OF FACT

The veteran's low back strain is not productive of muscle 
spasm on extreme forward bending or moderate limitation of 
motion; the low back strain results in characteristic pain on 
motion and slight functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a. Diagnostic Code 
5292, 5295 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  


Pertinent Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  Each 
disability must be viewed in relation to its history, and 
medical reports must be interpreted in light of the whole 
recorded history.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.41.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  An evaluation of the 
level of disability includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion of 
the lumbar spine is evaluated as 20 percent disabling.  
Slight limitation of motion is evaluated as 10 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  A 20 percent evaluation is provided with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, which is unilateral in a standing position.  
38 C.F.R. Part 4, Diagnostic Code 5295 (1998).  

Factual Background.  Service medical records dated in October 
1993 reveal that the veteran had midline and low back pain 
for two months.  There was no history of trauma.  He had no 
urinary, bowel or sensory complaints.  Objective examination 
revealed that the veteran moved well.  His back was straight.  
There was mild tenderness over T 10-12.  There was no muscle 
spasm.  He had full range of motion.  The examiner's 
assessment was that the veteran had back pains which were 
most likely mechanical.  

In February 1994 the veteran requested treatment for back 
pain.  The service medical record include a four to five 
month history of low back pain.  There was no radiculopathy 
or arm weakness.  On physical examination the left medial 
trapezius of the thoracic spine was tender to touch and 
palpation.  There was full range of motion.  The impression 
was that the veteran had musculoskeletal pain.  Tendonitis 
versus muscle spasm was noted.  

The service medical records contain a physical therapy 
consultation report dated in May 1994 which reveals that the 
veteran complained of upper lumbar and lower thoracic pain.  
He had had pain for six months.  There was no history of 
trauma.  X-rays were normal.  The veteran's occupation 
required heavy lifting.  He complained of a constant ache 
which increased with prolonged standing.  The pain decreased 
when he was supine.  There was no numbness or tingling.  He 
rated his pain as a two.  Objective examination revealed full 
range of motion.  The veteran had pain with extension.  He 
had increased lordosis.  He was tender to touch and palpation 
over the sacrum.  

Two undated service medical records are included in the 
claims folder.  One noted the veteran walked well.  His back 
was straight.  There was no muscle spasm.  He was tender over 
the left interscapular area and around T 10-12.  There was no 
deformity.  He was able to bend and touch his toes.  There 
was no motor weakness or sensory deficit of the lower 
extremities.  The assessment was back muscle strain.  

The other undated service medical record revealed a history 
of recurrent lower thoracic and upper lumbar pains for three 
weeks.  There was no history of trauma.  It bothered him on 
prolonged standing and in lifting heavy objects.  He felt 
good in a supine position.  X-rays of the thoracic and lumbar 
spine were normal.  He looked well.  His back was straight 
with no deformity or localized tenderness.  He had full range 
of motion.  The assessment was mechanical mid and lower back 
pains.  

As noted above, the veteran was released from service in 
September 1994.  Medical records from a service medical 
facility dated in October 1994 reveal that the veteran was 
complaining of back pain.  Physical therapy for a month had 
helped.  X-rays of the spine were normal.  He had moved 
furniture on October 1st.  He had full flexion without pain.  
Sensory examination was normal.  Knee jerks were positive, 
bilaterally.  The assessment was lumbar strain.  

In February 1995 a VA general medical examination was 
performed.  The veteran complained of intermittent low back 
pain.  At that time he mostly had pain after sitting for long 
periods of time or after strenuous physical activities.  His 
gait was normal.  A neurological evaluation was within normal 
limits.  Straight leg raising was normal.  All joints were 
normal and functioned normally with completely normal range 
of motion in all joints.  He was able to sit up and touch his 
toes without any difficulty.  Physical examination was 
essentially within normal limits.  The diagnosis was history 
of low back pain (minimal) with no neurologic deficit.  

April 1995 service medical facility records reveal that the 
veteran had had a lower backache for years.  There was no 
injury.  He had no neck pain.  He had tenderness over the 
lumbosacral area.  It did not radiate into his legs.  The 
assessment was muscle strain.  

April 1996 X-rays from a private facility showed a mild 
scoliosis and upper lordotic straightening.  The vertebral 
bodies were intact.  There was slight retrolisthesis at L5.  
The disc spaces were well maintained.  The impression noted 
was structural changes, otherwise normal lumbar spine.  

In May 1996 service medical facility records noted that X-
rays showed scoliosis.  At that time the veteran did not have 
pain.  Examination revealed tenderness over the mid back 
area.  The assessment was mild scoliosis.  

Service medical facility records from June 1996 revealed 
complaints of mild to moderate back pain.  On a scale of ten 
the pain was a four.  He had had pain since 1993, on and off.  
There was no leg pain or tingling.  Objective examination 
revealed that the veteran was not in distress.  He was moving 
well.  He had localized mild tenderness of the mid lumbar 
region on palpation.  Straight leg raising was negative.  The 
assessment was low back pain with mild scoliosis.  Physical 
therapy was recommended.  

A private physical therapy report from June 1996 include an 
initial evaluation.  The veteran stated that he was employed 
as a FedEx handler.  He had injured his back three years 
previously when he was pushing heavy equipment.  His symptoms 
began suddenly.  He was able to continue working.  He had 
been experiencing pain in the lumbosacral spine.  He 
described the pain as aching, intermittent, mild and graded 
4/10.  He indicated that the pain was increased with lifting 
a baby who weighed approximately sixteen pounds, and standing 
for longer than 30 or 40 minutes.  The pain was eased by 
lying on the floor, rotation/flexion stretches and swimming.  
He denied peripheral symptoms.  He stated that the most 
strenuous activity required at his job was lifting 150-300 
pounds, which he performed on a regular basis.  Coughing, 
sneezing, and deep breathing did not exacerbate his symptoms.  
His sleep was not disturbed.  He was not taking any 
medications.  Objective findings included that the veteran's 
sitting posture was fair.  Lumbar lordosis was increased in 
sitting.  His right shoulder was higher than his left.  The 
iliac crests were level.  Active range of motion of the trunk 
was within normal limits.  Pain was elicited in the 
lumbosacral spine with movement.  A plan of twice weekly 
physical therapy was outlined.  

A letter from the veteran's private physical therapist dated 
in August 1996 revealed that the veteran had begun physical 
therapy in June 1996.  He had attended three treatment 
sessions.  He had last been seen in July 1996.  

In November 1996 the veteran requested treatment for lower 
back pain.  Examination revealed paralumbar spasm.  

February 1997 private medical records revealed that the 
veteran complained of low back pain.  Range of motion was 
within normal limits.  March 1997 private medical records 
noted that the veteran's back pain was not as constant, but 
was sharp.  

In April 1997 a Magnetic Resonance Imaging of the lumbar 
spine was performed.  The findings included that L1-2 was 
unremarkable, L2-3 was unremarkable with the exception of 
minimal Schmorl's node defects seen involving inferior plate 
of L-1 and superior plate of L-3.  L 3-4 was unremarkable 
with the exception of minimal central Schmorl node defects 
noted involving the inferior plate of L-3 and superior plate 
of L-4.  L4-5 and L5-S1 were unremarkable.  

Private medical records from April 1997 revealed that the 
veteran requested medication for relief of pain.  Pain had 
improved with medication.  Range of motion was within normal 
limits.  

April 1998 VA records reveal that the veteran injured his 
back at work in February 1998.  The assessment was that the 
veteran had chronic low back pain.  

April 1998 X-rays taken at a private facility showed 
satisfactory alignment and curvature of the vertebral bodies.  
The vertebral bodies, intervertebral disc spaces and 
posterior neural elements were normal.  

May 1998 VA records reveal that the veteran sought treatment 
for chronic low back pain.  The veteran indicated that he did 
not want trigger point injections.  He had already had 
physical therapy.  A lumbar corset was to be used only when 
he was exerting himself.  He was to use a lumbar pillow for 
seating.  

Private medical records from March 1998 revealed that the 
veteran had injured his back in February 1998.  He was having 
low back pain.  When he was lifting empty pallets on to a 
pallet jack at work, he had felt a pull in the low back with 
a burning sensation.  He had been having a dull ache since 
with an occasional sharp pain shooting across his lower back.  
The pain became sharp when he turned in a certain way.  He 
felt he was walking "funny" with possibly a slight limp, 
recently.  He was having no pain, numbness, tingling or 
weakness of either leg.  His bowel and kidney functions were 
normal.  He had been restless at night.  He had not had any 
treatment yet for his back.  He had been placed on light duty 
for the past week, riding a pallet jack and picking up broken 
cases and stated that he was not having a problem doing that.  
When he stood or sat for a long period of time his back 
started to hurt.  He had a prior history of a back injury in 
1994 when he pulled some muscles in his low back.  He stated 
he was found at that time to have scoliosis and was treated 
for six to eight months.  Examination of the lumbar spine 
revealed tenderness to palpation from S1 to L1.  The 
tenderness was moderately severe across the entire low back 
area.  There was no tenderness over either sacroiliac joint 
area or either piriformis muscle area.  There was no 
paravertebral muscle tenderness or spasm.  Straight leg 
raising test were negative to 90 degrees, bilaterally.  He 
was able to stand and walk on his toes and heels.  Lumbar 
spine motion was to 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally.  The veteran was given 
Anaprox for pain, Robaxin for muscle relaxation and 
Ketoprofen cream.  He was to participate in physical therapy 
three times per week for two weeks.  He was to continue light 
work with no repeated lifting or lifting over 50 pounds. X-
rays of the lumbar spine taken in March 1998 were noted to be 
negative.  

An undated VA progress note reflects that the veteran had a 
recurrent back problem.  He had recently re-aggravated his 
back in February 1998.  Any type of job setting that required 
twisting, burning, lifting or straining was not recommended.  

April 1998 private medical records reveal that the veteran 
returned for follow-up regarding his lumbosacral strain.  He 
had completed physical therapy which had helped his leg pain.  
He was still having back pain.  It was the same as it had 
been initially.  He was able to do everything just more 
slowly.  He was sleeping okay.  Heavy lifting and twisting 
aggravated the pain and occasionally caused the pain to go 
into the posterior left thigh.  He was having no numbness, 
tingling or weakness of either leg.  His bowel and kidney 
functions were normal.  The medications were working well.  
Palpation of the lumbar spine revealed tenderness in L1 and 
S1 and over the left sacroiliac area.  There was no 
tenderness elicited over the right sacroiliac or either 
piriformis muscle areas.  There was no paravertebral 
tenderness bilaterally or muscle spasm in the lumbar area, 
bilaterally.  The veteran was able to stand and walk on his 
toes and heels.  Range of motion was: Flexion to 85 degrees, 
extension to 20 degrees, lateral flexion to 25 degrees, 
bilaterally.   Rotation was to 30 degrees, bilaterally.  

In an April 1998 letter from his private physical therapist 
it was noted that the veteran rated his pain on a scale of 0-
10 as a 4.  It was aggravated by sudden movements or 
prolonged standing.  Progress notes revealed increased pain 
with lifting and bending and with prolonged sitting.  

A letter from a private physical therapist dated in April 
1998 reveals that the veteran was discharged from physical 
therapy and referred to his physician for pain management.  
The veteran had reported subjective improvement of forty 
percent.  His pain level varied from four to ten on a scale 
of 0-10.  The veteran had previously been unable to perform 
"ADLs" and that day was able to perform "ADLS" for 18 
minutes without subjective pain complaints.  

In May 1998 the veteran returned to his private physician for 
a recheck of his lumbosacral spine.  He reported continuing 
discomfort in the lower back area, mostly in the middle of 
the lower back.  He felt the medication and physical therapy 
had helped.  He still had discomfort, principally when he was 
bending and twisting.  He was still on light duty and was 
doing well with that.  Examination revealed a comfortable 
appearing male who walked without a limp.  He was able to get 
off and on the examining table without difficulty.  He was 
able to walk on his heels and toes.  He was able to squat 
down, bend over and touch his toes and walk in a normal 
fashion.  Forward flexion of the spine was limited to 90 
degrees, lateral tilt was to the right and left to 15 degrees 
with 10 degrees of extension.  There was tenderness in the 
left sacroiliac area and in the midline of the sacroiliac 
area.  There is no muscle spasm in the paravertebral muscle 
groups at that time.  

June 1998 VA records noted that the veteran had been 
improving and recommended that he return in six months.  

In June 1998 a VA examination of the veteran was performed.  
The veteran complained of a constant dull ache in his lumbar 
back.  He used salsalate and Tylenol.  The pain flared up 
daily and the severity varied.  A precipitating factor was 
the veteran's current occupation, working in a warehouse 
where he did lifting.  He stated that even walking and 
sitting exacerbated his back pain.  He did not use any 
prosthetic devices, crutches or canes.  The physician's 
functional assessment was that the veteran was able to 
function normally.  Range of motion was measured using a 
goniometer.  The veteran had full range of motion, both 
actively and passively.  He had no objective limitations.  He 
could extend his spine and back to approximately 10 degrees 
and flex forward to approximately 100 degrees.  The patient 
had full lateral rotation to both the left and the right.  
The diagnostic and clinical result of the examination were 
that the veteran had a lumbar spine that was entirely normal.  
There were no degenerative changes, he had normal disk 
height, and normal healthy vertebral bodies.  The diagnosis 
was chronic lumbar pain, which was subjective.  There were no 
objective findings on examination.  

The examiner added this addendum.  The patient is having 
chronic lumbar back pain, manifested by spasm and pain.  The 
severity varies, but the veteran commented that he had daily 
symptoms.  Exacerbating factors are that he works in a 
warehouse and his job involves lifting.  He stated that 
nonlifting activities, such as walking and sitting also 
exacerbated his back pain.  Functional loss of activity 
during an attack also varied as did the severity of his back 
pain.  The veteran stated that during exacerbations he had to 
rest and use over-the-counter nonsteriodal anti-inflammatory 
medication.  The flare ups lasted from hours to days.  At the 
time of the physical examination the patient had a normal 
physical.  Lumbar flexion was 100 degrees, lumbar extension 
was 25 degrees.  Lateral flexion to the right and left were 
both 40 degrees and rotation to the left and right were to 50 
degrees.  

The examiner wrote a second addendum after reviewing the 
veteran's claims folder and readdresssing back pain.  The 
patient states that he has daily back pain, in the lumbar 
area.  The severity varied.  The veteran works in a 
warehouse, which involves activity such as lifting, which may 
account for his subjective complaints of daily back pain.  He 
also notes that walking and sitting and non-stressing 
activities may also exacerbate his back pain.  Subjectively, 
the patient now complains that he does have functional loss 
of activity during the attacks and is limited requiring rest 
and over-the counter nonsteriodal inflammatory medications.  
Duration of an exacerbation can last for hours, sometimes 
days, depending on its severity.  The examiner commented that 
there were no objective findings on physical examination.  On 
posterior leaning the patient did not have any spasm or 
rigidity of the spine.  The examiner's impression was of a 
subjective normal examination and a normal lumbar spine.  

Analysis.  The veteran's low back strain is currently 
evaluated as 10 percent disabling.  The criteria for a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
includes characteristic pain on motion.  A higher evaluation 
requires muscle spasm on extreme forward bending.  The 
examinations and treatment records are negative for muscle 
spasm with the exception of a November 1996 entry which noted 
paralumbar spasm.  While the VA examiner noted in June 1998 
that the veteran had chronic lumbar back pain manifested by 
spasm and pain, examination revealed no objective findings.  
No muscle spasm was detected and the veteran had full range 
of motion with no objective limitations.  Likewise, private 
medical records dated in March 1998 reflect that examination 
of the lumbar spine was negative for paravertebral muscle 
tenderness or spasm.  Again in May 1998, a private physician 
noted that there was no muscle spasm in the paravertebral 
muscle groups at that time.  Overall, the evidence does not 
establish the presence of spasm on extreme forward bending.  
Normal range of motion both passively and actively has been 
noted on examinations both by VA and private examiners.  The 
veteran does not meet the criteria in Diagnostic Code 5295 
for a 20 percent rating.  

The veteran's back disability could also be rated under 
Diagnostic Code 5292 based on limitation of motion of the 
lumbar spine.  As noted above, this code provides for a 20 
percent rating for moderate limitation of motion.  However, 
as noted above, normal range of motion both passively and 
actively has been noted on examinations both by VA and 
private examiners.

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims ( known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") made it clear that 
diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume 38 C.F.R. §§ 4.40 and 4.45.  

Under 38 C.F.R. § 4.40 the Board is required to consider the 
impact of pain in  making its rating determinations.  The 
Board is required to provide a statement of its reasons and 
bases with respect to that aspect of the determination as 
well.  Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for determining 
ratings under the other diagnostic codes for assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10  Vet. 
App. 194, 196 (1997).  

In Hicks v. Brown, 8 Vet. App. 417, 421 (1995) the Court 
stated that under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though motion is possible 
beyond the point when pain sets in.  The Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991) clearly indicated that 
38 C.F.R. § 4.40 recognizes that "functional loss" may be 
caused by pain "on use" or a limitation of motion and that 
functional loss caused by either factor should be compensated 
at the same rate.  

The Board has carefully reviewed the VA examiner's comments 
and the veteran's statements regarding the degree of 
functional loss due to pain.  The VA physician who examined 
the veteran in June 1998 stated that he was unable to find 
any objective evidence of disability on examination.  The 
medical evidence indicates that the veteran has injured his 
back on several occasions while lifting heavy objects on the 
job.  Immediately after these injuries he has had periods of 
decreased functioning.  The VA examiner specifically stated 
that range of motion was full and the veteran was able to 
function normally.  The recent clinical findings provide no 
basis for a rating in excess of 10 percent based upon 
functional loss due to pain.  The provisions of 38 C.F.R. 
§ 4.40 specifically provide that functional loss may be due 
to pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  The 
veteran did not visibly demonstrate any pain on motion on the 
recent examination and the VA examiner concluded that there 
were no objective findings on examination.  

The Board does find the veteran's statements credible that 
lifting and prolonged standing or sitting exacerbate his back 
pain.  However, in the judgment of the Board, the impairment 
resulting from the back pain which is present during such 
periods of exacerbation does not warrant a rating in excess 
of the 10 percent rating based on "pain on motion" and 
slight limitation.  Accordingly, a rating in excess of 10 
percent for low back strain is not warranted.  


ORDER

A rating in excess of 10 percent for low back strain is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

